DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
“the initial technologies in HPM was” should be “the initial technologies in HPM were”; ¶[0043].
“loop-up table” should be “look-up table”; claims 10, 20 and 30.
Appropriate correction is required.

Drawings
The drawings are objected to because Fig. 8, element 801 “A first columns” should be “A first column.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities: “two-dimension loop-up table” should be “two-dimensional look-up table.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11-13, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Auyeung et al., (U.S. Patent Application Publication No. 2021/0385445 A1), [hereinafter Auyeung].
Regarding claim 1, Auyeung discloses a video data processing method ([0004] Embodiments relate to a method, system, and computer readable medium for video coding), comprising: 
receiving a bitstream ([0036] At 402, the method 400 may include receiving a bitstream of data corresponding to an image having multiple regions.); 
decoding a first index from the bitstream ([0038] At 406 the method 400 may include decoding a region index to filter an index lookup table.); 
determining a maximum number of an adaptive loop filter (ALF) for a component of a picture based on the first index ([0019] A maximum of 25 sets of on-line trained filter coefficients for adaptive loop filtering of luminance component of a picture can be signalled in an adaptation parameter set RBSP of a bitstream.); and 
processing pixels in the picture with the ALF ([0040] At 410, the method 400 may include decoding the image based on the decoded filter coefficients and the decoded region index to filter the index lookup table.).  
Regarding claim 2, Auyeung discloses all the limitations of claim 1, as discussed above. Auyeung also discloses in response to the first index being equal to a first value ([0004] A number is determined from the bitstream corresponding to a number of filters in an adaptive loop filter associated with the image.), determining the maximum number of the ALF being 64 ([0031] To improve coding efficiency of HPM-6, the restriction on how different regions can share the same filter, as in HM-6, may be removed. When the number of filters N is greater 1 and less than 16, the region index to filter index lookup table is directly decoded from the bitstream. When N equals to 1, the region index to filter index lookup table is inferred to have zero values. When N equals to 16, the region index to filter index lookup table is inferred to have the value 0, 1, . . . , 15. The region index to filter index lookup table is signalled by the syntax element alf_region_to_filter_map[i].[i.e., when N=4, there are 0,1,2,3 regions of 16 = 64 ALF regions]); or in response to the first index being equal to a second value or not equal to the first value, determining the maximum number of the ALF being 16 ([0018] A maximum of 16 filters could be signalled in a bitstream per picture with ALF.).  
Regarding claim 3, Auyeung discloses all the limitations of claim 1, as discussed above. Auyeung also discloses before processing the pixels in the picture with the ALF, the method further comprises: decoding a second index from the bitstream, wherein the second index indicates an order of ALF regions for the picture ([1191] The order k of the exp-Golomb is set equal to 3. [1192] alf_cross_component_cr_coeff_abs[j] specifies the absolute value of the j-th coefficient of the signaled cross-component Cr filter. When alf-cross_component_cr_coeff_abs[j] is not present, it is inferred to be equal 0. [1193] The order k of the exp-Golomb is set equal to 3. [1194] In FIGS. 169 and 170, both of ALF and CCALF filter coefficients are signaled using a fixed EGk. That is, the EG order k is fixed. The fixed EG order k for ALF and CCALF can be different. For example, 3 for ALF BUT 4 for CCALF cb_coeff_abs and cr_coeff_abs. The fixed EG order k for CCALF cb_coeff_a and cr_coeff_abs can be different. For example, 3 for cb_coeff_abs BUT 4 for cr_coeff_abs; and Fig. 2).  
Regarding claim 4, Auyeung discloses all the limitations of claim 3, as discussed above. Auyeung also discloses wherein the second index is coded with 2 bits ([0033] Referring now to FIG. 3, syntax data 300 for an adaptive loop filter data is depicted for one or more embodiments. The syntax data 300 may include one or more syntax elements. In one or more embodiments, the syntax element alf_region_to_filter_map[i] is coded to accept unsigned Exp-Golomb-coded input. In one or more embodiments, the syntax element alf_region_to_filter_map[i] is coded accept unsigned input; and 0042).  
Regarding claim 5, Auyeung discloses all the limitations of claim 3, as discussed above. Auyeung also discloses determining an ALF index based on the second index; and processing the pixels in the picture with the ALF according to the ALF index ([0034] the regions that can be merged to use the same filter may not be restricted. In order to signal which filter shall filter which region n, the syntax element alf_region_to_filter_map[i] indicates the index of the filter that shall filter the region with index I; and Fig. 4).   
Regarding claim 11, Auyeung suggests all the limitations and motivation of claim 1, as discussed above in method form rather than apparatus form. Auyeung also discloses a memory and one or more processors ([0073] The computer readable medium may include a computer-readable non-transitory storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out operations.). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11. 
Regarding claim 12, Auyeung suggests all the limitations and motivation of claims 3 and 11, as discussed above in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claims 3 and 11 apply equally as well to those elements of claim 12. 
Regarding claim 13, Auyeung suggests all the limitations and motivation of claims 5 and 11, as discussed above in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claims 5 and 11 apply equally as well to those elements of claim 13. 
Regarding claim 15, Auyeung suggests all the limitations and motivation of claim 1, as discussed above in method form rather than CRM form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 15. 
Regarding claim 16, Auyeung suggests all the limitations and motivation of claim 3, as discussed above in method form rather than CRM form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 16. 
Regarding claim 17, Auyeung suggests all the limitations and motivation of claim 5, as discussed above in method form rather than CRM form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 16. 
Regarding claims 19-20, Auyeung discloses a non-transitory computer readable medium storing a bitstream ([0077] These computer readable program instructions may also be stored in a computer readable storage medium) Examiner notes there is no recitation of a processor or other element—merely data content, i.e., a bitstream.  Under MPEP 2111.05(III), these claims are merely machine-readable media.  The Examiner finds that there is no disclosed or claimed functional relationship between the stored data and medium.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.  See MPEP 2111.05 applying In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  As such, claims 19-20 are subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Auyeung as applied to claim1-5 above, and further in view of Chen  (U.S. Patent Application Publication No. 2012/0082244 A1), [hereinafter Chen].
Regarding claim 6, Auyeung discloses all the limitations of claim 5, as discussed above. Auyeung also discloses Alibaba Ref. A31715USdetermining a first column width based on a picture width and a Largest Coding Unit (LCU) width; determining a first row height based on a picture height and a LCU height ([0029] Referring now to FIG. 2, an exemplary adaptive loop filter 200 is depicted. For adaptive loop filtering, HPM-6 divides the luminance component of the reconstructed picture, into 16 rectangular regions (i.e., 0-15). The 16 regions are ordered in the Hilbert scan order. Each region consists of a multiple of 4×4 blocks.); determining a region index based on the first column width and the first row height (Fig. 2, region index 0 and [0029] 16 rectangular regions (i.e., 0-15); [i.e., index 0-15]… To reduce the number of filters encoded in the bitstream, HPM-6 specified that only adjacent regions [i.e., based on row and height to inherently determine adjacency] in the Hilbert scan order may share the same filter.); and determining the ALF index based on the region index and the second index ([0031] To improve coding efficiency of HPM-6, the restriction on how different regions can share the same filter, as in HM-6, may be removed. When the number of filters N is greater 1 and less than 16, the region index to filter index lookup table is directly decoded from the bitstream. When N equals to 1, the region index to filter index lookup table is inferred to have zero values. When N equals to 16, the region index to filter index lookup table is inferred to have the value 0, 1, . . . , 15. The region index to filter index lookup table is signalled by the syntax element alf_region_to_filter_map[i].).  
However, Auyeung does not explicitly refer to a LCU width and height. 
Chen suggests a LCU width and height ([0027] As an example of region-based ALF using sets of blocks, a picture may be divided into 16 (i.e., 4.times.4) roughly-equal-sized regions. For example, the region widths of non-rightmost regions can be (PicWidth/4) wherein the PicWidth means the picture width. For rightmost regions, the region width can be (PicWidth-(PicWidth/4)*3). The region heights of non-bottom regions can be (PicHeight/4), wherein the PicHeight means the picture height. For bottom regions, the region height can be (PicHeight-(PicHeight/4)*3). In this example, the rightmost regions and the bottom regions may be larger than other regions. Another example is to partition a picture into 16 (i.e., 4.times.4) roughly-equal-sized LCU-aligned regions, wherein region boundaries must also be largest coding unit (LCU) boundaries, as shown in FIG. 3. The picture size is 416.times.240 and contains 7.times.4 LCUs, wherein each LCU has 64.times.64 pixels.)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the ALF region and index lookup table of Auyeung with the well-known process of Hilbert scanning patterns in various orders based on design needs as suggested by Chen, as it is the part of the method of compressing the data to be transmitted to the decoder and part of the HEVC standard to decrease bandwidth needed for transmission without loss of information for the reconstruction process. The motivation would be for reducing information associated with the filter can be used such as entropy coding of the filter coefficients and/or transmitting the coefficients differentially. Chen at [0023].
Regarding claim 7, Auyeung, further in view of Chen, hereinafter Auyeung-Chen, suggest all the limitations and motivation of claim 6, as discussed above. Auyeung also suggests determining a second column width based on the first column width, the picture width and the LCU width; determining a second row height based on the first row height, the picture height and the LCU height (Fig. 2 showing multiple column and row widths and heights); determining the region index based on the first column width, the second column width, the first row height and the second row height  (Fig. 2, region index 0 and [0029] 16 rectangular regions (i.e., 0-15); [i.e., index 0-15]… To reduce the number of filters encoded in the bitstream, HPM-6 specified that only adjacent regions [i.e., based on row and height to inherently determine adjacency] in the Hilbert scan order may share the same filter.); and determining the ALF index based on the region index and the second index ([0031] To improve coding efficiency of HPM-6, the restriction on how different regions can share the same filter, as in HM-6, may be removed. When the number of filters N is greater 1 and less than 16, the region index to filter index lookup table is directly decoded from the bitstream. When N equals to 1, the region index to filter index lookup table is inferred to have zero values. When N equals to 16, the region index to filter index lookup table is inferred to have the value 0, 1, . . . , 15. The region index to filter index lookup table is signalled by the syntax element alf_region_to_filter_map[i].).   
Regarding claim 8, Auyeung-Chen suggest all the limitations and motivation of claim 6, as discussed above. Auyeung also suggests determining a first horizontal region index and a second horizontal region index based on the first column width (Fig. 2, regions 0-5); determining a first vertical region index and a second vertical region index based on the first row height (Fig. 2, regions 5-8); and 73Attorney Docket No. 12852.0521-00000 Alibaba Ref. A31715US determining the region index based on the first horizontal region index, the second horizontal region index, the first vertical region index and the second vertical region index and the second index  ([0031] To improve coding efficiency of HPM-6, the restriction on how different regions can share the same filter, as in HM-6, may be removed. When the number of filters N is greater 1 and less than 16, the region index to filter index lookup table is directly decoded from the bitstream. When N equals to 1, the region index to filter index lookup table is inferred to have zero values. When N equals to 16, the region index to filter index lookup table is inferred to have the value 0, 1, . . . , 15. The region index to filter index lookup table is signalled by the syntax element alf_region_to_filter_map[i].).  
Regarding claim 9, Auyeung-Chen suggest all the limitations and motivation of claim 6, as discussed above. Auyeung also suggests determining a sequence number based on the region index and the second index; and determining the ALF index based on the sequence number (Figs. 2 and 4).   
Regarding claim 10, Auyeung-Chen suggest all the limitations and motivation of claim 9, as discussed above. Auyeung also suggests the sequence number = regionTable[the second index] [the region index], wherein regionTable is a two-dimension loop-up table defined as regionTable[4][64]={ {63,60,59,58,5,4,3,0,62,61,56,57,6,7,2,1,49,50,55,54,9,8,13,14,48,51,52,53,10,11,12,15,47,46,33 ,32,31,30,17,16,44,45,34,35,28,29,18,19,43,40,39,36,27,24,23,20,42,41,38,37,26,25,22,21}, {42,43,44,47,48,49,62,63,41,40,45,46,51,50,61,60,38,39,34,33,52,55,56,59,37,36,35,32,53,54,57 ,58,26,27,28,31,10,9,6,5,25,24,29,30,11,8,7,4,22,23,18,17,12,13,2,3,21,20,19,16,15,14,1,0}, {21,22,25,26,37,38,41,42,20,23,24,27,36,39,40,43,19,18,29,28,35,34,45,44,16,17,30,31,32,33,46 ,47,15,12,11,10,53,52,51,48,14,13,8,9,54,55,50,49,1,2,7,6,57,56,61,62,0,3,4,5,58,59,60,63}, {0,1,14,15,16,19,20,21,3,2,13,12,17,18,23,22,4,7,8,11,30,29,24,25,5,6,9,10,31,28,27,26,58,57,54 ,53,32,35,36,37,59,56,55,52,33,34,39,38,60,61,50,51,46,45,40,41,63,62,49,48,47,44,43,42}} ([0032] The decoding process in VTM-8 has the advantage over HPM-6 that there is no restriction on how the regions can share filters for better coding efficiency. HPM-6 restricts that only consecutive regions in Hilbert scan order can be merged to share the same filter. HPM-6 searches for the best merge by means of minimizing the rate-distortion cost that satisfies the restriction. The best merge may be searched for by means of minimizing the rate distortion cost without the restriction in order to provide lower rate-distortion cost than HPM-6 in general.).  
In a similar field of endeavor involving ALF filters and scanning, Chen suggests Hilbert scanning patterns, and (When 1-D syntax is used, a scanning pattern may be used to assign a group index to each of the M.times.N regions, wherein the scanning pattern is selected from a group consisting of deformation of Hilbert curve, horizontal snake scan, vertical snake scan, zig-zag scan, spiral scan, quad-tree scan, and raster scan. In another embodiment according to the present invention, each of the M.times.N regions is aligned with boundaries of largest coding units (LCUs). In yet another embodiment according to the present invention, a merge flag is used to indicate whether region merging is allowed or not; and [0023] In order to conserve the information to be transmitted or stored, the set of ALF filters may be pre-defined and the filter selection can be indicated by an index; and Figs. 5-11).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the ALF region and index lookup table of Auyeung with the well-known process of Hilbert scanning patterns in various orders based on design needs as suggested by Chen, as it is the part of the method of compressing the data to be transmitted to the decoder and part of the HEVC standard to decrease bandwidth needed for transmission without loss of information for the reconstruction process. The motivation would be for reducing information associated with the filter can be used such as entropy coding of the filter coefficients and/or transmitting the coefficients differentially. Chen at [0023].
Regarding claim 14, Auyeung-Chen suggest all the limitations and motivation of claims 6 and 11, as discussed above in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claims 6 and 11 apply equally as well to those elements of claim 14. 
Regarding claim 18, Auyeung-Chen suggest all the limitations and motivation of claim 6, as discussed above in method form rather than CRM form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 18. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for references related to ALF merge techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487